                     Case 1:20-cv-07730-AT Document 13 Filed 11/17/20 Page 1 of 2




                                                                                             11/17/2020
  Connell Foley LLP
  888 7th Avenue, 9th Floor                                                                      Associate
  New York, NY 10106                                                            EHaggerty@connellfoley.com
  P 973.535.0500 F 973.535.9217




                                                           November 16, 2020

            VIA E.C.F.
            Hon. Analisa Torres, District Judge
            United States District Court
            500 Pearl Street
            New York, New York 10007-1312
            Torres_nysdchambers@nysd.uscourts.gov

                  Re:    Wausau Underwriters Insurance Company v. Hector Lopez and Cruz
                         Orlando Raphael Santiago
                         Civil Action No.: 1:20-cv-7730

            Dear Judge Torres:

                    My office represents Plaintiff, Wausau Underwriters Insurance Company
            (“Wausau”), with regard to the above-referenced matter. This case is scheduled for an
            Initial Pretrial Conference before Your Honor on November 23, 2020 at 11:40 a.m. I
            write to request an adjournment of that conference and related submission deadlines.
            This is the original date of the conference, and there have been no previous requests
            for adjournment.

                    At this time, one Defendant, Hector Santiago, has been served, but his time to
            file a responsive pleading has not expired. Counsel for the second Defendant, Cruz
            Orlando Raphael Lopez, has agreed to accept service on behalf of his client, and I await
            the signed waiver of service form. Due to the state of service and pleading deadlines,
            additional time is required before the Initial Pretrial Conference can proceed.

                   By way of a more detailed explanation, Wausau filed its Complaint against
            Defendants on September 18, 2020, and the Court issued Summonses to Defendants
            on September 21, 2020. The Summons, Complaint, and a Notice of Lawsuit and
            Request to Waive Service of a Summons form were sent to each Defendant at their last
            known addresses on September 25, 2020. These documents were also sent to the
            attorneys representing Defendants in related Underinsured Motorist (“UIM”) arbitrations.
            The parties did not return the Waiver of Service forms within the requested 35 days, and
            Wausau forwarded the Summonses and Complaints to a process server on November




5689245-1
Case 1:20-cv-07730-AT Document 13 Filed 11/17/20 Page 2 of 2
